368 U.S. 144 (1961)
POST
v.
BOLES, WARDEN.
No. 319, Misc.
Supreme Court of United States.
Decided December 4, 1961.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF APPEALS OF WEST VIRGINIA.
Petitioner pro se.
C. Donald Robertson, Attorney General of West Virginia, and Claude A. Joyce and George H. Mitchell, Assistant Attorneys General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for a hearing in the light of Uveges v. Pennsylvania, 335 U.S. 437, and Herman v. Claudy, 350 U.S. 116.